DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciurea et al (US 2017/0244960).
Regarding Claim 1, Ciurea et al teach a method of validating a computational imaging system including a plurality of cameras (method 200 of using an array camera 100 for calibration (validating) camera array data; Figs 1, 2 and ¶ [0043], [0050]), the method comprising: selecting one of the cameras for validation (first camera selected 104 from camera array module 102; Figs 1, 2 and ¶ [0043]), wherein the camera selected for validation has a perspective relative to a scene (camera array is used to capture image of a scene; Fig 2 and ¶ [0050]); capturing first images of the scene with at least two of the cameras not selected for validation (the first (reference) camera 104 of the camera array 102 acquires images of the scene 202; Figs 1, 2 and ¶ [0043]-[0044], [0047], [0050]); capturing a second image of the scene with the camera selected for validation (a second camera 104 of the camera array 102 acquires images of the scene 202; Figs 1, 2 and ¶ [0043]-[0044], [0050]); generating, based on the first images, a virtual image of the scene corresponding to the perspective of the camera selected for validation (the reference camera images are used to create a reference viewpoint that is used to synthesize a virtual viewpoint image; Figs 1, 3A, 3B and ¶ [0047], [0051]; and comparing the second image of the scene to the virtual image of the scene (the images created from the camera array are compared to the (virtual viewpoint) reference image in to calibrate the array camera module 102; Figs 1, 3A, 3B and ¶ [0047], [0051]). 
Regarding Claim 2, Ciurea et al teach the method of claim 1 (as described above), wherein the method further comprises computing a quantitative calibration quality metric based on the comparison of the second image to the virtual image (geometric calibration data includes determining feature 302 shift as a vector (quality metric) along an epipolar line 306 between the (virtual viewpoint) reference image and the captured set of images; Figs 3A, 3B and ¶ [0051]).  
Regarding Claim 5, Ciurea et al teach the method of claim 1 (as described above), wherein capturing the first images of the scene includes capturing light field images (the multiple cameras in the array capture light field images; ¶ [0038]).  
Regarding Claim 6, Ciurea et al teach the method of claim 1 (as described above), wherein the cameras include at least two different types of cameras (the cameras 104 in the array camera module 102 can have different sensor elements to generate different types of images; Fig 1 and ¶ [0044]).  
Regarding Claim 8, Ciurea et al teach the method of claim 1 (as described above), wherein comparing the second image with the virtual image includes detecting a relative shift between the second image and the virtual image (geometric calibration data includes determining feature 302 shift along an epipolar line 306 between the (virtual viewpoint) reference image and the captured set of images; Figs 3A, 3B and ¶ [0051]).   
Regarding Claim 9, Ciurea et al teach the method of claim 1 (as described above), wherein generating the virtual image includes, for each of a plurality of pixels of the virtual image determining a first candidate pixel in a first one of the first images (pixels in reference image are identified for objects in the scene; ¶ [0057]), wherein the first candidate pixel corresponds to a same world point in the scene as the pixel of the virtual image (pixels in the reference image are baseline position for geometric calibration; ¶ [0057]-[0058]); determining a second candidate pixel in a second one of the first images  (pixels in additional images are identified for objects in the scene; ¶ [0057]), wherein the second candidate pixel corresponds to the same world point in the scene as the pixel of the virtual image (pixels are identified that are corresponding between the feature points in a reference image and other images; ¶ [0057]-[0058]); and weighting a value of the first candidate pixel and a value of the second candidate pixel to determine a value of the pixel of the virtual image (depth estimates of features, via identified pixels, are determined using weighted average of the shift between the virtual viewpoint reference image and the alternate view (second) images; ¶ [0059]-[0061]).  
Regarding Claim 10, Ciurea et al teach the method of claim 1 (as described above), wherein the method further comprises: estimating a source of error in the imaging system based on the comparison of the second image to the virtual image (the validity of the geometric calibration data is determined 208; Fig 2 and ¶ [0052]); and -3-generating a user notification including a suggestion for correcting the source of error (an alert can be provided to the user when the geometric calibration data is not valid along with a suggestion to recalibrate the camera array; ¶ [0053]).  

Regarding Claim 11, Ciurea et al teach a system for imaging a scene (array camera system 100; Fig 1 and ¶ [0043]), comprising: a plurality of cameras arranged at different positions and orientations relative to the scene and configured to capture images of the scene (an array camera module 104 includes a plurality of camera 104 in a particular arrangement (positions and orientations) relative to the scene to be imaged; Fig 1 and ¶ [0043]); and a computing device communicatively coupled to the cameras (a processor 106 and memory 08 are connected to the array camera module 102; Fig 1 and ¶ [0043]), wherein the computing device has a memory containing computer-executable instructions (memory 108 includes image processing pipeline application 110; Fig 1 and ¶ [0043]) and a processor for executing the computer-executable instructions contained in the memory (processor 106 executes the image processing application 110; Fig 1 and ¶ [0043]), and wherein the computer-executable instructions include instructions for selecting one of the cameras for validation (first camera selected 104 from camera array module 102; Figs 1, 2 and ¶ [0043]); capturing first images of the scene with at least two of the cameras not selected for validation (the first (reference) camera 104 of the camera array 102 acquires images of the scene 202; Figs 1, 2 and ¶ [0043]-[0044], [0047], [0050]); capturing a second image of the scene with the camera selected for validation (a second camera 104 of the camera array 102 acquires images of the scene 202; Figs 1, 2 and ¶ [0043]-[0044], [0050]); generating, based on the first images, a virtual image of the scene corresponding to the position and orientation of the camera selected for validation (the reference camera images are used to create a reference viewpoint that is used to synthesize a virtual viewpoint image; Figs 1, 3A, 3B and ¶ [0047], [0051]; and comparing the second image of the scene to the virtual image of the scene (the images created from the camera array are compared to the (virtual viewpoint) reference image in to calibrate the array camera module 102; Figs 1, 3A, 3B and ¶ [0047], [0051]).  
Regarding Claim 12, Ciurea et al teach the system of claim 11 (as described above), wherein the cameras are light field cameras (the multiple cameras in the array capture light field images; ¶ [0038]).  
Regarding Claim 13, Ciurea et al teach the system of claim 11 (as described above), wherein the computer-executable instructions further include instructions for computing a quantitative calibration quality metric based on the comparison of the second image to the virtual image (geometric calibration data includes determining feature 302 shift as a vector (quality metric) along an epipolar line 306 between the (virtual viewpoint) reference image and the captured set of images; Figs 3A, 3B and ¶ [0051]).  
Regarding Claim 15, Ciurea et al teach the system of claim 11 (as described above), wherein the cameras are rigidly mounted to a common frame (the cameras 104 are mounted to the array camera module; Fig 1 and ¶ [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ciurea et al (US 2017/0244960) in view of Jones et al (US2018/0286075).
Regarding Claim 3, Ciurea et al teach the method of claim 1 (as described above).

	Ciurea et al does not teach classifying the comparison of the second image to the virtual image to estimate a source of error in the imaging system.
Jones et al is analogous art pertinent to the technological problem addressed in this application and teaches classifying the comparison of the second image to the virtual image to estimate a source of error in the imaging system (virtual (background) image from virtual camera and second image from camera 150 images are compared and analyzed for accuracy (error estimate and sources); Figs 3, 8 and ¶ [0034], [0048], [0066]-[0067], [0072]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Ciurea et al with Jones et al including classifying the comparison of the second image to the virtual image to estimate a source of error in the imaging system. By classifying the object, with movement causing a error, filters can be improved to reduce error and increase confidence in the virtual image, as recognized by Jones et al (¶ [0066]).
Regarding Claim 4, Ciurea et al in view of Jones et al teach the method of claim 3 (as described above), wherein Jones et al teach classifying the comparison includes applying an edge filter to the second image and the virtual image (virtual (background) image from virtual camera and second image from camera 150 images are analyzed with an edge filter and a confidence level in classifying an object can be applied; Figs 3, 8 and ¶ [0034], [0060], [0066], [0072]).  

Regarding Claim 14, Ciurea et al teach the system of claim 11 (as described above), including computer-executable instructions (processor 106 executes the image processing application 110; Fig 1 and ¶ [0043]).
	Ciurea et al does not teach classifying the comparison of the second image to the virtual image to estimate a source of error in the imaging system.
Jones et al is analogous art pertinent to the technological problem addressed in this application and teaches classifying the comparison of the second image to the virtual image to estimate a source of error in the imaging system (virtual (background) image from virtual camera and second image from camera 150 images are compared and analyzed for accuracy (error estimate and sources); Figs 3, 8 and ¶ [0034], [0048], [0066]-[0067], [0072]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Ciurea et al with Jones et al including classifying the comparison of the second image to the virtual image to estimate a source of error in the imaging system. By classifying the object, with movement causing a error, filters can be improved to reduce error and increase confidence in the virtual image, as recognized by Jones et al (¶ [0066]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ciurea et al (US 2017/0244960) in view of Homma (DE 102010007449).
Regarding Claim 7, Ciurea et al teach the method of claim 1 (as described above).

	Ciurea et al does not teach analyzing a frequency content of the virtual image and the second image to classify an error in the virtual image
Homma et al is analogous art pertinent to the technological problem addressed in this application and teaches analyzing a frequency content of the virtual image and the second image to classify an error in the virtual image (a frequency range of the laser pointer can be detected by the second camera and image and used for the thermographic test and error evaluation; Figs 5-7 and ¶ [0016], [0041]-[0043]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Ciurea et al with Jones et al including analyzing a frequency content of the virtual image and the second image to classify an error in the virtual image. Use of a frequency range of the laser in the analysis of error detection is improved as thermography is reliable and can detect error not seen by the visible eye, as recognized by Homma et al (¶ [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mullis (US 2015/0035992) teaches a method and device for calibrating an array camera including use of depth maps and reference image compared to additional array images.
Schena et al (US 2019/0295290) teaches a system and method of calibrating a light source including use of a virtual grid created from a first image and comparing to a second image.
	Kawamoto et al (US 2018/0348249) teaches image calibration for a camera with a first image and second image including generation of a virtual image created in the calibration process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667